In re Arthur Bailey, applying for writ of habeas corpus & certiorari from the Criminal District Court, Parish of Orleans.
Granted and remanded to the district court to conduct an evidentiary hearing, after the appointment of counsel, as regards relator’s contentions that his 1973 plea was deficient under Boykin, and that his life sentence imposed on multiple convictions for non-violent felonies constitutes cruel and unusual punishment. See Solem v. Helm, 463 U.S. 277, 103 S.Ct. 3001, 77 L.Ed.2d 637 (1983).